Citation Nr: 1757369	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation based on Aid and Attendance.  

2.  Entitlement to special monthly compensation based on Housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel





INTRODUCTION

The Veteran had active military service from January 1962 to January 1965.  

This claim comes to the Board of Veterans' Appeals (Board) from January and December 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.§ 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The record reflects that the Veteran is service-connected for right ear hearing loss, evaluated as 10 percent disabling.  

2.  The Veteran's service-connected disability does render him helpless as to be in need of regular aid and attendance of another person.  

3.   The Veteran's service-connected disability is not evaluated as 100 percent disabling.  

4.  The Veteran is not permanently housebound by reason of service-connected disability.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based on regular aid and attendance have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).

2. The requirements for special monthly compensation based on housebound have not been met.  38 U.S.C. §§ 1114, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted entitlement to special monthly compensation (SMC) for aid and attendance and for reason of being housebound.  Specifically, the Veteran's spouse stated on the VA-Form 9 that the Veteran's dementia causes him to require aid and attendance and that he cannot leave the house or be left alone due to wandering.  After a careful review of the evidence the Board finds that entitlement for special monthly compensation is not warranted. 

Generally, claims for SMC are governed by the provisions set forth at 38 U.S.C. § 1114 (k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, special monthly compensation is payable, if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. §§ 1114(l); 38 C.F.R. § 3.3500.  Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirement of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability to dress or undress himself or keep himself ordinarily clean and presentable, frequent need for adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed himself through loss of coordination of upper extremities or through weakness, inability to attend to the wants of nature, or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the individual from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352. 

SMC under § 1114(s) is payable at the housebound rate where the veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to special monthly compensation based on the need for aid and attendance or based on being housebound.

The record reflects that the Veteran is currently service connected for right ear hearing loss, evaluated as 10 percent disabling.  

In addition to his service-connected disability the Veteran has several non-service connected disabilities.  In May 2013, the Veteran underwent a VA examination for eligibility for Aid and Attendance and he was diagnosed with dementia, hypertension, hyperlipidemia, and diabetes mellitus, type II.  The report noted a change in mental status.  The examiner noted that the Veteran had a catheter due to urinary retention and he was not able to ambulate due a risk for wandering.  The examiner concluded that he did not have the mental capacity to leave home, and he required daily personal health care service of a skilled provider without which he would require hospital, nursing home, or other institutional care.  

In June 2014, another VA examination for Aid and Attendance diagnosed the Veteran with hallucinations, memory loss, and intermittent confusion.  This examination noted that the Veteran does need care of another person and is unable to bathe and dress himself, and is not able to prepare his own meals.     

However, neither the examiner in May 2013 or in June 2014 attribute the Veteran's severe dementia and associated symptoms to his service-connected hearing loss.  Further, the evidence of record does not show that as the result of the Veteran's service-connected disability, he has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.

Additionally, the Veteran does not meet the requirements set forth is §1114(s) because he does not have one disability rated at 100 percent or is permanently housebound by reason of his service-connected disability.  As such, entitlement to special monthly compensation based upon being housebound is not warranted.  

The Board finds that the criteria to special monthly compensation for aid and attendance/housebound have not been met, and the appeal must be denied as a matter of law.  

Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran was provided notice of the applicable laws and regulations, as well as the evidence necessary to substantiate the claim, within an August 2013 letter.  Moreover, all available private and VA treatment records have been obtained, and he has been afforded several VA examinations, most recently in June 2014.  Thus, the Board finds all duties to notify and assist the claimant have been met.  No notice or due process deficiencies have been alleged by the Veteran or his representative, and the Board finds adjudication of the Veteran's claim at this time is proper.


ORDER

Special monthly compensation pursuant to 38 U.S.C. § 1114(l) is denied. 

Special monthly compensation pursuant to 38 U.S.C. § 1114(s) is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


